MEMORANDUM **
Benjamin Canez appeals from the 25-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Canez contends that it was unreasonable for the district court to impose an above-Guidelines range sentence pursuant to the departure provision set forth in U.S.S.G. § 7B1.4 Application Note 3, and that the sentence is also unreasonable in light of the applicable 18 U.S.C. § 3553(a) factors. We conclude that the sentence is reasonable. See United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006); United States v. Mohamed, 459 F.3d 979, 986-87 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.